 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL TORRES LUA,                               Case No. 1:18-cv-01594-JDP
12                          Plaintiff,                 ORDER GRANTING DEFENDANT’S THIRD
                                                       MOTION FOR AN EXTENSION OF TIME
13             v.
                                                       ECF No. 18
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                            Defendant.
16

17

18            Defendant’s third motion for extension of time, ECF No. 18, is granted. Defendant shall
19   have until close of business on October 16, 2019, to respond to plaintiff’s opening brief.
20            I do not anticipate granting further extensions and I do not look forward to additional last-
21   minute requests.
22
     IT IS SO ORDERED.
23

24
     Dated:         October 9, 2019
25                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
